                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - FLINT
IN RE:
         KIM ELAINE MCNEAL                          CASE NO. 20-30443-JDA
                                                    CHAPTER 13
                                                    HONORABLE JOEL D. APPLEBAUM
                  DEBTOR.
_________________________________/
RICHARD CLARK
Attorney for Debtor
30833 Northwestern Hwy, Suite 224
Farmington Hills, MI 48334
(248) 626-3723
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

         OBJECTION TO CONFIRMATION OF DEBTOR’S SECOND AMENDED
                            CHAPTER 13 PLAN

         Santander Consumer USA Inc. (“Creditor”), for its Objection to Confirmation of Debtor's

Second Amended Chapter 13 Plan, states as follows:

         1.     The Creditor has perfected its security interest in the 2014 Nissan Rogue bearing

vehicle identification number 5N1AT2MV0EC790432.

         2.     The gross outstanding indebtedness owing to the Creditor under the terms of the

Retail Installment Sales Contract at the time of filing of the Bankruptcy was $17,891.58.

         3.     The Plan states a crammed Class 5.3 value of $17,500.00 with monthly payments of

$517.00, to be paid with interest at 7.50%.




  20-30443-jda       Doc 42    Filed 07/01/20    Entered 07/01/20 14:04:21        Page 1 of 2
       4.      This vehicle was purchased within 910 days prior to the petition date. Therefore,

Santander Consumer USA Inc. is entitled to its full outstanding balance pursuant to 11 U.S.C. §

1325(a)(9).

       5.      The Creditor requests proof of full-coverage insurance.

       6.      The Plan fails to provide that the Creditor retain its lien on the subject vehicle as

required under 11 U.S.C. § 1325(a)(5)(B)(i).

       In conclusion, the Creditor requests that this Court grant the relief requested and not confirm

the Chapter 13 Plan until these Objections are resolved.

                                               O’REILLY RANCILIO P.C.

                                               /s/ Craig S. Schoenherr, Sr.
                                               ________________________________
                                               CRAIG S. SCHOENHERR, SR. (P32245)
                                               Attorney for Creditor
                                               12900 Hall Road, Suite 350
                                               Sterling Heights, MI 48313-1151
                                               (586) 726-1000
                                               ecf@orlaw.com
DATED: July 1, 2020




                                                 2


  20-30443-jda      Doc 42     Filed 07/01/20        Entered 07/01/20 14:04:21       Page 2 of 2
